 
MARATHON


 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (this “Agreement”) is entered into as of November 18,
2013, by and between Marathon Patent Group, Inc., a Nevada corporation (the
“Company”) and Jeff Feinberg, an individual (the “Consultant”).
 
WHEREAS, the Company desires to engage Consultant to provide certain Services
(as defined in Section 3 below) for compensation, and Consultant desires to
provide the Services to the Company, upon the terms and subject to the
conditions set forth below.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Engagement.  The Company hereby engages Consultant to provide the
Services during the Term (as defined below), and Consultant hereby accepts such
engagement to provide the Services during the Term (the “Engagement”).
 
2.
Term of Engagement; Termination.

 
a.           Term.  The Engagement shall commence on the date hereof and shall
terminate on the third anniversary of the date hereof, unless earlier terminated
in accordance with Section 2(b) below (the “Term”).
 
b.           Termination.  The Company may terminate this Agreement at any time
upon thirty (30) days prior written notice of such termination to the other
party.
 
c.           Effect of Termination.  In the event of a termination of this
Agreement, (i) Consultant shall still be entitled to receive all of the vested
Options (as defined in Section 4) but all unvested Options shall be forfeited
and (ii) the Company shall reimburse Consultant for all expenses previously
approved by the Company incurred by Consultant in connection with Consultant’s
Engagement.
 
3.           Services to be Provided by Consultant.  During the Term, Consultant
shall provide services to the Company as of the type set forth on Exhibit A,
that are mutually agreed between Consultant and the Company (collectively, the
“Services”).   The parties hereto acknowledge and agree that the Services to be
provided are in the nature of advisory services only, and Consultant shall not
have any responsibility or obligation for execution of the Company’s business or
any aspect thereof nor shall the Consultant have any ability to obligate or bind
the Company in any respect.  The Consultant shall have control over the time,
method and manner of performing the Services. The Company acknowledges and
agrees, that Consultant will have obligations to other third parties and other
clients that may conflict with Consultants obligations to its clients and that
Consultant shall not be obligated to devote any particular number of hours or
times to the business of the Company.  
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Compensation.  In consideration for the Services to be provided
hereunder, Consultant shall receive, promptly after the execution of this
Agreement, as a consulting fee, an option to acquire 100,000 shares of the
Company’s common stock, par value $0.0001 per share (the “Options”) in the form
attached as Annex B. The Options shall vest 33% on the one-year anniversary of
the date of issuance, 33% on the two-year anniversary of the date of issuance
and 34% on the three-year anniversary of the date of issuance. The exercise
price shall be based on the closing price of the Company’s common stock on the
date the Options grant shall be approved by the Company’s Board of
Directors.  The Company agrees to register the exercise of the options in a
Registration Statement on Form S-8 and that such registration statement will
remain in effect until the expiration of the Options.
 
5.           Expenses.  The Company shall reimburse Consultant for all
reasonable expenses incurred by Consultant in providing the Services hereunder
no later than thirty (30) days after the submission of an invoice evidencing
such expenses in a form reasonably satisfactory to the Company; provided that
the Company shall not be obligated to reimburse Consultant for expenses if
incurred without the Company’s prior written approval.
 
6.           Independent Contractor Status.  It is understood and agreed that in
the performance of the Services hereunder, Consultant is acting as an
independent contractor and not as an agent or employee of, or partner, joint
venture or in any other relationship with, the Company.  Consultant acknowledges
that no income, social security or other taxes will be withheld or accrued by
the Company, on Consultant’s behalf.  Neither the Company nor Consultant has the
authority to bind the other in any agreement without the prior written consent
of the entity to be bound.
 
7.           Confidentiality.  In connection with Consultant’s Engagement, it is
contemplated that the Company will not supply Consultant with non-public or
proprietary information concerning the Company and its business and operations
and affiliates without the prior written agreement of Consultant to receive such
Confidential Information (“Confidential Information”).
 
8.           Legal Representation.  Each party hereto acknowledges that it has
been represented by independent legal counsel in the preparation of the
Agreement. Each party recognizes and acknowledges that counsel to the Company
has represented Consultant in connection with various legal matters and each
party waives any conflicts of interest or other allegations that it has not been
represented by its own counsel.
 
9.           General Terms.
 
a.           Any notice to be given hereunder by a party to any other party
hereto may be effectuated in writing by personal delivery, by mail, registered
or certified, postage prepaid, with return receipt requested, or by facsimile or
other electronic transmission and addressed to such party at the address set
forth on the signature page below.
 
b.           If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, that provision shall be
deemed modified to the extent necessary to make it valid or enforceable, or if
it cannot be so modified, then severed, and the remainder of the Agreement shall
continue in full force and effect.
 
 
2

--------------------------------------------------------------------------------

 
 
c.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations and enforcement of this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York for the adjudication of any
dispute hereunder or in connection herewith or with respect to the enforcement
of this Agreement, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by delivering a copy thereof via overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.
 
d.           This Agreement embodies the entire understanding of the parties
hereto with respect to the subject matter hereof, and supersedes all prior or
contemporaneous agreements, arrangements or understandings with respect to the
subject matter hereof, whether oral or written.
 
e.           This Agreement may not be modified except in a writing signed by
the parties hereto.
 
f.           No term of this Agreement may be waived, except in a writing signed
by the party hereto entitled to the benefit of such term.
 
g.           Each party hereto represents and agrees that such party is
authorized to enter into this Agreement and this Agreement constitutes a legal,
valid and binding obligation of such party, enforceable in accordance with its
terms.  This Agreement may not be assigned by any party.
 
h.           This Agreement may be executed in one or more counterparts each of
which shall be deemed an original and all of which counterparts, taken together,
shall constitute one and the same Agreement.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
 
Consultant, Jeff Feinberg
Marathon Patent Group, Inc.
       
/s/ Jeff Feinberg
By: /s/ Doug Croxall
Name: Doug Croxall
Title: Chief Executive Officer
       
Address for Notice:
 
______________________
______________________
______________________
Address for Notice:
 
Doug Croxall, Chief Executive Officer
Marathon Patent Group, Inc.
2331 Mill Road, Suite 100
Alexandria, VA 22314

 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Services
 
Consult with and assist the Company in developing and implementing appropriate
plans and means for presenting the Company and its business plans, strategy and
personnel to the financial community and creating the foundation for subsequent
financial public relations efforts.


The Consultant may also decide, at his sole discretion, to attend a non-funding
“Road Show” to assist in the presentation of the Company to potential
investors.  Additionally, the Consultant may, at the Company’s request, review
business plans, strategies, mission statements, budgets, proposed transactions
and other plans for the purpose of advising the Company of the public relations
implications thereof.

 
 
5
 
 